Marshall, J.
I concur in what is said by the Chief Justice.
The cause was reargued May 30, 1898.
For the appellants there was a brief by Bushnell, Rogers & Hall, and oral argument by A. B. Buslmell and F. W. Hall.
For the respondent there was a brief by La Follette, Harper, Roe & Zimmerman, attorneys, and James G. Flanders, of *359counsel, and oral argument by Mr. Flounders and Mr. G. F. Foe.
The following opinions were filed June 23, 1898:
Bardeen, J.
The facts upon which this litigation is founded are sufficiently stated in the opinions heretofore written in this case. This case made its first appearance in this court in 1893, on an appeal from an order sustaining a demurrer to the complaint, and is reported in 84 Wis. 438. The decision in the court below was made by the late Justice Newman, who was then presiding at the circuit. The order of the circuit court was reversed, and the cause remanded for further proceedings according to law. Issue was joined by proper answers, testimony was taken, and findings and judgment were entered for plaintiff. Erom this judgment, part of the defendants, feeling aggrieved, took this appeal. The case was argued at the January term for 1897, and on September 28th of that year a decision was announced, by a divided court (Justice Newman casting the deciding vote and writing the opinion), reversing the judgment of the court below. A timely motion for a rehearing was made, and subsequently a motion to vacate the judgment so entered was submitted, the grounds of which sufficiently appear in the opinion of Mr. Justice "Winslow, reported herewith. The former judgment was vacated, and a reargument of the case ordered. Additional briefs have been submitted, and the court has again been favored with a restatement of the claims of the respective parties from able counsel. The case now comes for final determination upon the merits. The plaintiff insists that a judgment of affirmance should be entered, because when the case was first heard the justices who were qualified to hear it were equally divided as to the merits of the case, and a judgment of affirmance under the rule should have been entered. It is needless to say that such judgment was not entered. The judgment that was entered *360was void. It stood, however, as the judgment of the court until it was vacated, which was at a subsequent term; and when so vacated this court had the power either to enter judgment or to order a reargument. It saw fit to do the latter, and the case stands precisely as if no judgment had in fact been entered, — to be determined according to the light afforded the court by the new argument and the additional opportunity for reflection and consideration of the matters involved.
At the outset one thing must be noted, and that is, so far as applicable to the facts established on the trial, the decision first rendered upon the demurrer must be considered the law of this case. Whether good law or bad law, it is, and must remain, the law by which this court must he guided in all its future action in this case. We shall not indulge in any hair-splitting refinements, or in any effort to discover a. double interpretation to he given the former decision. The issue raised by the demurrer, giving the language of the complaint its usual and ordinary interpretation, was whether it described a watercourse to and over plaintiff’s land. The facts were set out in detail, and the court considered them in the light most favorable to the defendants’ present contention. Upon such consideration it was then decided that a watercourse was described, “ although it showed that the stream spread over wide reaches of marsh and swamp lands, and percolated the soil in many and most places ” between its source and the place where it was again collected into a well-defined stream. Whether this determination is supported by authority, or whether it is “ absurd or inconsequential,” it is not our present purpose to inquire. It is the law of this case in plain and unmistakable language, and by which we must be governed.
By reference to the findings of the trial court, we find that he has followed with great fidelity the facts set out in the complaint. He finds that under natural conditions the *361stream had its source in certain living springs, which discharge their waters, by definite and clearly marked channels, into Big Lake, and thence southeast, though not by a continuous surface channel, but with a definite and clearly marked flow, across other lands, and on and past plaintiff’s lands, and into the "West Branch of .Beaver creek, and that in so doing the water sp'read out in places, and flowed over and through the moss and peat, and in many places made for itself bed, banks, and channels, some of which still exists and was of such volume, when confined to a narrow channel like the canal in question, as to be capable of floating-saw logs. His findings, so far as the source, direction, and volume of the stream are concerned, support the allegations of the complaint, and in some of the main particulars are even stronger than alleged therein. His findings in these respects are most earnestly challenged as not being supported by the evidence, and as being contrary to the real weight of the evidence. The earnestness of this contention has induced the court to examine with the most painstaking care and thoroughness the great mass of testimony preserved in' the printed record, and to consult the many maps and exhibits in the case, which are claimed to possess helpful value¿ This examination leads to the disclosure that as to very many of the main facts the evidence is in irreconcilable conflict. A finding either way upon many of the disputed questions would find support in the evidence submitted. Such sharp conflicts, such positive contradictions, emphasize the-necessity of the appellate court adopting the rule of not disturbing the findings of the trial court unless they are clearly against the preponderance of the evidence. The trial judge-possesses many advantages of judging the credibility of witnesses. He becomes invested with many facts, circumstances,, and details on the trial that cannot be transmitted to us;, and when it is evident that he has reviewed the case with care, and that he has sought, as seems in this case to have *362been done, to carefully and impartially distinguish the true from the false, Ms conclusions ought not lightly to be brushed .aside. Ve find this to be a case where the situation of the trial judge must have been very helpful in arriving at a conclusion. A careful review of the evidence in detail convinces us that the findings of the court below ought not to be disturbed. It would serve no useful purpose to discuss the evidence at length. The opinion of Mir. Justice Mab-shall, filed at the former hearing, contains a sufficiently .ample discussion of the evidence to support the conclusion we have reached.
The findings of the court in regard to the so-called Goodyear contract cannot be successfully impeached. There can be no doubt but that such a contract was made, that it was founded upon a valuable consideration, and that, so far as the plaintiff’s use of the water from the canal is concerned, his rights were open, visible, and notorious. The findings seem to be strictly in accord with the great weight of the evidence, and with all the probabilities of the case. At the time the defendant Hoffmam, made his alleged purchase of the Goodyears’ interest in the canal, he found this contract so far executed that the lateral waste-water ditch had been dug to the eastward, and plaintiff had tapped the main canal, and was in the enjoyment of a supply of water therefrom for the purpose of cranberry cultivation. The main canal had been dug across plaintiff’s land without his consent, and the great volume of the water that came to his land naturally had been diverted to the south. In times of high water, large quantities of logs and débris escaped from the canal, and were deposited upon plaintiff’s land. The plaintiff had made a claim for damages by reason thereof. He then agreed to permit the canal to remain where it had been constructed, and to forego the claim for damages; and the Goodyears built the waste-water ditch to the eastward, and from which the plaintiff was to receive so much water as was rea*363sonably necessary for bis cranberry cnltnre. As between the Goodyears and the plaintiff, it was a valid and binding contract, and, as we think, enforceable in equity. The location of the canal, and plaintiff’s open enjoyment of the rights and privileges appurtenant thereto, was notice to Hoffman of the plaintiff’s rights; and he was likewise chargeable with notice that the waters of a natural stream had been diverted from their usual course, and that it was impossible to restore the flow to its former course. With these conditions before him at the time of his purchase of the Goodyear interests, he took the same with the duties and obligations imposed upon his grantors, so far as they were disclosed by the situation. The attempt to alter the conditions, and to divert the flow of water entirely from plaintiff’s land, was therefore wrongful and without right or authority. The plaintiff was entitled to the flow that came from Big Lake in a state of nature, and that right continued, notwithstanding the waters had been gathered into a channel and diverted from their original course. With a view of settling the controversy forever between the parties, the court found the plaintiff entitled to receive such an amount of water as would flow through an orifice six by ten inches in a sluice box in the canal, under a minimum head of two-tenths of a foot, which he finds is less than came to his lands in a state of nature. The evidence fully sustains this finding, if, indeed, it does not show that he was entitled to more water than was awarded him.
The court’s findings establish the fact that the canal in question became a substitute for a natural watercourse, and that plaintiff was entitled to receive therefrom so much water as was reasonably necessary for cranberry cultivation on his land, under the limitations stated. He required the plaintiff to construct and maintain a waste gate on his land, as an outlet in times of flood. He enjoined upon the defendants the duty to restore the waters to the canal as originally *364constructed, and to build and maintain a dam or bulkhead to hold back the 'water adjudged to the plaintiff. To this extent the court would seem to have been justified by plain principles of equity. But he goes further, and adjudges that the defendants, “their heirs, grantees or assigns, shall perpetually keep such canal in such condition of repair that the quantity of water hereinbefore found to be due the plaintiff may at all times be received by him in the manner stated,” and, in case of their failure so to do, then plaintiff might repair the same at their expense. The plaintiff’s rights in the premises are based upon the fact that water came to his land naturally, and that the canal has become and is a natural watercourse. In a state of nature, the water came to him en masse and uncontrolled. Being delivered to him at this time by means of the canal, he is possessed of much greater advantages of control over it. It thereby becomes much more available for his use than formerly, and this fact must have weight with a court of equity, when considering the mutual obligations of the parties. Such being the foundation of the plaintiff’s rights, and the fact being admitted that the manner in which the water is now delivered to plaintiff from above is an advantage to him over the old way, it is not exactly clear to us why defendants should be charged with the perpetual maintenance of this “natural watercourse ” above the plaintiff’s land. Certainly the' defendants ought to be required to restore the canal to the condition it was before their unlawful interference, and to keep up the canal on his lands as heretofore suggested. They should also be restrained from in any way interfering with or diverting the flow of water from Big Lake through this canal. The fact that the waters from the Bear Bluff canal had been turned into it gave defendants no right to divert all the waters that came down the main channel. The court saw fit to apportion the waters between the parties on *365a basis deemed just and equitable, and that finding cannot be disturbed. The defendants seek to carry -water to tbe southward, in order to improve and cultivate their own lands. To do so, and not to interfere with the water rights of plaintiff, it was necessary that the bulkhead should be constructed on plaintiff’s land. Therefore it seems but just that defendants should be required to maintain the same so long as they continue to receive water from this source.
As successors to the Goodyear interests, the defendants were only chargeable with such notice of the plaintiff’s rights as the actual situation presented. So far as we can discover, there is no evidence that defendants had actual knowledge of the terms of the contract between the Goodyears and plaintiff. Finding plaintiff in the actual enjoyment of certain rights and privileges in the canal which were open, visible, and notorious, the defendants, in equity, were bound to respect those rights as they appeared, and to make due inquiry as to their duration and extent. There is nothing in the Goodyears’ contract with him that compelled them to a perpetual maintenance of this canal. Nor, as we understand it, does the proof show that defendants are the owners of all the land through which the canal flows before it reaches the plaintiff’s land. The Goodyear franchise (ch. 271, Laws of 1883), by its terms, gave them the power to handle, own, and control the canal for the term of ten years from the passage of that act. At the expiration of that time the right to collect tolls for floating timbers thereon ceased. There was no implied obligation to keep up and maintain the ditch on their part after the expiration of this period. Hoffman succeeded to the rights of the Goodyears in October, 1889. By the instrument of assignment, Hoffman took the “ rights, franchises, privileges, obligations, and duties conferred, granted, and imposed ” on them by virtue of the act of 1883; and he also agreed with *366them “ to keep and maintain in proper repair, and keep repaired, said ditch or canal,” to save the Goodyears harmless from all liability, and to furnish them with water to irrigate their cranberry lands contiguous to said canal. This covenant to repair the ditch was personal to the Goodyears, and cannot be invoked to sustain the judgment. The plaintiff might profit incidentally by its enforcement, hut he can compel its enforcement only so far as it affected his rights of which the grantees of the Goodyears were bound to take notice. The plaintiff’s right to perpetually take water from the canal being based upon the theory that it has become a natural watercourse to his land, such right cannot he amplified to the extent of casting the burden of its perpetual maintenance upon those who desire to make use of such water as flows past him to the south. Undoubtedly the enjoyment of the water flowing past plaintiff’s land will necessitate the maintenance of the canal above, and to that extent plaintiff will receive incidental benefits; but there is nothing in the situation that we can discover that will prevent defendants from abandoning their privileges. They ought not to be permitted in any way to divert the water or lessen its flow from Big Lake. So long as they seek to continue the use and enjoyment of the water in the canal below plaintiff’s lands, they should be compelled to maintain the dam or bulkhead as adjudged by the court; but, should they desire to abandon such use, then they should be freed from any obligation to maintain the canal at any point. In so far as the judgment imposes the burden on defendants to perpetually maintain the bulkhead on plaintiff’s land, and the canal above the same, it cannot be sustained. The judgment should require defendants to restore the water to the channel as it flowed before their unlawful interference, and they should be restrained from in any way interfering with or diverting the flow of water from Big Lake. They should *367also be required to build tlie bulkhead on plaintiff’s land as-adjudged by the court, and to maintain the same so long as they continue to use the water flowing past said land. No-obligation in favor of plaintiff should be imposed on them to maintain the canal above his land.
By the Court.— That part of the judgment which is contrary to this opinion is reversed, and the judgment in all other respects is affirmed, and the cause is remanded for further proceedings in accordance with this opinion. No costs are allowed to either party, except that the respondent shall pay the fees of the clerk of this court.
Winslow, J.
I do not intend to add materially to the literature of this unfortunate case, but simply wish to record my dissent from the principal conclusions which have now been reached by the majority of the court. In my opinion, there is no satisfactory evidence in the case which sustains-the findings of the trial court upon the main question of an ancient watercourse. Granting, as I cheerfully do, that the decision upon the demurrer to the complaint is the law of this case, I still do not think that a watercourse was shown within that decision. The evidence shows, to my mind, simply a vast marsh, miles in extent, into which waters from Big Lake oozed, and surface waters collected, permeating the soil, and became practically stagnant and lifeless, forming a vast expanse of bog, moss, and slime. Out of this swamp, also, waters oozed at other places towards the east; but to say that it was a watercourse is, to my mind, simply a contradiction of terms. By the same reasoning there is scarcely a marsh in the state which could not be converted into a watercourse, and the owners subjected to all the duties and limitations which devolve upon the owners of the banks of a watercourse. Nor can I subscribe to the idea that the oral contract with Goodyear fastened a perpetual servitude *368for all time upon tlie lands which Goodyear owned, in whose-soever hands they might come, to furnish water to the plaintiff through the artificial canal. Hence I think this judgment should be reversed m toto.
I am authorized to state that Mr. Justice Pinkey concurs m these views.
A motion for a rehearing was dismissed September 20, 1898.